Petitioner, George W. McCoy, filed in this court his petition for writ of habeas corpus, alleging that he was unlawfully restrained of his liberty by Dick Strain, sheriff of Oklahoma county, Okla.
He alleged that such restraint was by reason of petitioner being charged with the crime of murder in said county; that at a preliminary examination he was held by the magistrate without bail; that he made application to the district court of Oklahoma county by filing a petition for writ of habeas corpus, seeking to be released on bail pending his trial in such court, where he is now charged by information with the crime of murder; *Page 255 
and that said petition and application was denied by the district court.
Attached to the petition here filed is a transcript of the evidence taken at the preliminary examination, and also the evidence taken before the district court.
At the hearing before the district court, the defendant took the witness stand and was cross-examined by the county attorney and special counsel employed to assist in the prosecution.
As this case will hereafter be tried in the district court, we refrain from commenting upon the evidence.
An examination of the record convinces us that this is a bailable case. The evidence is not such as to come within the rule that "the proof of guilt is evident, or the presumption thereof is great," as provided by the Constitution of this state. Okla. Const. art. 2, sec. 8.
Upon the hearing before the court, an order was entered granting petitioner bail in the sum of $12,000 for his appearance before the district court, such bond to be approved by the court clerk of Oklahoma county.
It is so ordered.
JONES and BRETT, JJ., concur.